NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 21-2950
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                                SHANNON HAMILTON,
                                            Appellant
                                    __________

                      Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                     (D.C. Criminal Action No. 3-10-cr-00038-001)
                     District Judge: Honorable Malachy E. Mannion
                                      __________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   on July 6, 2022

               Before: SHWARTZ, KRAUSE, and ROTH, Circuit Judges


                                 (Filed: August 11, 2022)
                                        __________

                                       OPINION*
                                       __________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
KRAUSE, Circuit Judge.

   Shannon Hamilton pleaded guilty to violating the terms of his supervised release and

was sentenced to ten months’ imprisonment. Because there are no nonfrivolous issues to

raise on appeal, we will grant his counsel’s motion to withdraw pursuant to Anders v.

California, 386 U.S. 738 (1967), and dismiss his appeal.

   I.       Discussion1

        Under Anders, we first examine counsel’s brief to determine if counsel has

“adequately fulfilled” the requirements of Third Circuit Local Appellate Rule 109.2(a) by

“thoroughly examin[ing] the record in search of appealable issues” and “explain[ing]

why the issues are frivolous.” United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001).

Here, counsel’s brief thoroughly “explored all possible issues for appeal,” including the

District Court’s jurisdiction, due process, Hamilton’s guilty plea, and the legality and

reasonableness of his sentence, and so satisfies the “conscientious examination” required

by Anders and our local rule. United States v. Marvin, 211 F.3d 778, 779, 781 (3d Cir.

2000) (quoting Anders, 386 U.S. at 744).

        We next ask “whether an independent review of the record presents any

nonfrivolous issues.” Youla, 241 F.3d at 300. We are satisfied that none exists. The

District Court properly exercised jurisdiction over Hamilton’s criminal case arising from

his conduct under 18 U.S.C. § 3231 and was authorized to revoke Hamilton’s supervised



        1
          The District Court had jurisdiction under 18 U.S.C. § 3231, and we have
jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
release under 18 U.S.C. § 3583(e). Venue was appropriate because Hamilton was

supervised, and the underlying violations were committed, in the Middle District of

Pennsylvania. The District Court also complied with the due process requirements of

Federal Rule of Criminal Procedure 32.1 for revocation hearings, as Hamilton had notice

of the alleged violation (a Petition for Warrant); the revocation hearing was held within a

reasonable time of the filing of the Petition (72 days); and Hamilton was represented by

counsel and had an opportunity to present evidence and speak on his own behalf at the

hearing. Cf. United States v. Barnhart, 980 F.2d 219, 222 (3d Cir. 1992).

         There is also no nonfrivolous appealable issue as to Hamilton’s guilty plea, which

was “counseled and voluntary.” United States v. Broce, 488 U.S. 563, 569 (1989).

Counsel was present at the revocation hearing, and Hamilton confirmed that he was free

from the influence of drugs and understood the proceedings before he pleaded guilty.

Nor is there any nonfrivolous claim that Hamilton’s sentence was either procedurally or

substantively unreasonable, as the District Court considered the sentencing factors set out

in 18 U.S.C. § 3553(a) before imposing a sentence within the Sentencing Guidelines

range. See United States v. Handerhan, 739 F.3d 114, 124 (3d Cir. 2014).

   II.      Conclusion

   For the foregoing reasons, we will grant counsel’s motion to withdraw and affirm the

judgment of the District Court.




                                              3